Citation Nr: 1452598	
Decision Date: 11/28/14    Archive Date: 12/02/14

DOCKET NO.  12-25 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and 
Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1968 to February 1971, including service in the Republic of South Vietnam.  He died in August 2010, and the appellant is the Veteran's widow. 

This matter comes before the Board of Veterans' Appeals (Board), on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  

In February 2013, the appellant presented testimony before the undersigned via a videoconference hearing.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the individual who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issue(s) and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the undersigned noted the basis of the prior determination and noted the elements of the claim that were lacking to substantiate the claim for benefits.  In addition, the undersigned sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the appellant nor her accredited representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the appellant, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claim for benefits.  As such, the Board finds that the duties set forth in 38 C.F.R. 3.103(c)(2) were complied with, and that the Board can adjudicate the claim based on the current record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

As reported above, the appellant proffered testimony before the undersigned in conjunction with her claim for benefits.  During that hearing, the appellant indicated that the RO had previously erred when it found that the Veteran was not suffering from a heart disability that was secondary to his exposure to chemical dioxins while stationed in Vietnam.  She maintained that even though her husband was suffering from various cancers, it was the Veteran's underlying cardiac disorder that resulted in his death in August of 2010.  To support her claim, the appellant has proffered various excerpts from the internet.  Alternatively, if the Veteran's heart disorder was not caused by or the result of his service, she insinuated that his heart disability was adversely affected by his service-connected posttraumatic stress disorder (PTSD).  

A further review of the Veteran's claims file reveals that when the Veteran died, a Certificate of Death was issued.  On that Certificate of Death, the immediate cause of death is listed as cardiac arrest, as a consequence of coronary artery disease and hyperlipidemia.  Contributing factors to the Veteran's death included end stage cancer and carcinoma in situ of the esophagus.  Upon review, the record reveals that none of the above listed conditions were service-connected during the Veteran's lifetime.  Instead, the Veteran was service-connected for posttraumatic stress disorder, type II diabetes mellitus, and tinnitus.  Nevertheless, the appellant believes that the recently submitted documents establish the possibility that the Veteran's heart disorder was the result of his exposure to chemical dioxins or that it was aggravated by a service-connected disorder.  The Board notes that a VA medical professional has not reviewed the file and offered a response to the appellant's contentions.  It is the Board's opinion that such a medical review should be afforded the appellant before the Board issues a determination on the merits of her claim.

Accordingly, the case is REMANDED for the following action: 

1.  The AOJ shall provide to the appellant all notification action required by the VCAA.  Any notice given, or action taken thereafter, must comply with current, controlling legal guidance.  In a letter to the appellant, the AMC must specifically address the elements required under Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Specifically, the letter should inform the appellant of the Veteran's service-connected disabilities, explain the evidence and information required to substantiate her claim for benefits, and address the arguments made by the appellant with respect to her claim.  A copy of all correspondence must be included in the claims file for review.  

2.  With any necessary identification and authorization by the appellant, the AMC should obtain copies of all medical records of the Veteran from all sources, including VA records, not already in the claims folder.  Of interest are any records that may be located at the facilities that provided care and comfort to the Veteran during the last weeks of his life.  All records obtained should be added to the claims folder.  If requests for any treatment records are not successful, the AMC should inform the appellant of the nonresponse so that she will have an opportunity to obtain and submit the records herself, in keeping with her responsibility to submit evidence in support of her claim.  

3.  Thereafter, the AMC should arrange for the Veteran's records to be reviewed by a medical doctor.  The claims folder and a copy of this remand are to be made available to the reviewer to review prior to the review.  The reviewer should be requested to review the claims folder and state that this has been accomplished in the report.

The reviewer is asked to express an opinion concerning whether the Veteran's cause of death was at least as likely as not related to any disorder from which he may have suffered while he was on active duty.  The reviewer is asked to opine whether it is at least as likely as not that a possible service-connected disability or disabilities (PTSD, diabetes, or tinnitus) caused or contributed to cause the Veteran's death, or whether his death was related to a disability or disorder that was not related to or caused by his military service or any incidents therein.  If the reviewer concludes that the Veteran's cause of death was not related to a service-connected disorder, the reviewer must discuss whether any service-connected disorder contributed to the Veteran's death.  The examiner must provide a comprehensive report including rationales for all opinions and conclusions.

The examiner should further provide comments concerning any documented heart disorder from which the Veteran suffered from prior to his demise.  The examiner should specify which cardiac disabilities the Veteran suffered from, the etiology of the disorder, and whether it was at least as likely as not that any of the appellant's cardiac disorders or disorder was/were related to any in-service disease or injury or the appellant's military service in general or to a service-connected disability or secondary to his exposure to chemical dioxins while on active duty.  Additionally, the examiner should provide an opinion as to whether any found heart disability had been aggravated (i.e., permanently worsened) beyond its natural progression by the Veteran's service-connected posttraumatic stress disorder. 

The reviewer should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the reviewer is unable to provide the requested opinion without resorting to speculation, the reviewer must provide an explanation for the basis of that determination, for example, does the reviewer lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified reviewer should provide an opinion. If the reviewer cannot provide an opinion because it cannot be determined from current medical knowledge, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.

As stated, the medical reviewer must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to the reviewer's conclusions.  In the doctor's report, the reviewer must specifically discuss the appellant's contentions and the citing of recognized medical treatises in the doctor's analysis that clearly support his/her ultimate conclusions would be appreciated and welcomed.  

4.  Thereafter, the AMC should readjudicate the claim.  If the benefit sought on appeal remain denied, the appellant and her representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

